DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.

Regarding claim 1, the prior art Halper (US 2014/0185864) discloses a method for detection and identification of target material in spectral imagery (see Abstract: method of identification of materials based on hyperspectral imagery), comprising:
storing a first set of spectra for a plurality of target materials in a target detection library (see paragraphs 0007, 0036 and 0069-0070: discloses a library/database of stored reference signatures for one or more target materials);
determining, by an apparatus using the target detection library, a target detection score representing the likelihood of presence of at least one of the plurality of target materials in each of a plurality of pixels in a spectral image (see paragraphs 0007-0008, 0036, and 0064: determining a goodness of fit score to quantify the spectral match between the given pixel and each target signature, discloses analyzing pixels, i.e. a plurality of pixels);
storing a second set of spectra for the plurality of target materials in a target identification library (see paragraphs 0036 and 0069-0070: discloses a library/database of stored reference signatures of known background materials, such background signatures assist in the identification of targets materials, background materials are the target materials of interest in the background signature analysis, and can be considered a target identification library as it is only a name associated with the stored set of spectra); and
determining, by the apparatus using the target identification library, a material identification score representing a likely identification of one or more of the plurality of target materials for each of the plurality of pixels (see paragraphs 0007-0008, 0036, and 0064: computes a score between the pixels and a background material in the library of known background materials in the same manner as the scores for the previously discussed reference signatures). 

Stankevich (Fuzzy Decision Tree Model Adaptation to Multi- and Hyperspectral Imagery Supervised Classification) discloses wherein the material identification score is determined using a decision tree representing each class label (see Fig. 2 and page 200 right column to page 201 left column: discloses the use of a decision tree representing class compositions using a multi-level hierarchical classification system); and 
based on the material identification score, identifying a target material and generating a computer generated image of the target materials in the image (see Fig. 2 and page 200 right column to page 201 left column).

Pei-jun discloses a binary decision tree classification (see Fig. 3). 

Kumar discloses a misclassifying decision tree showing the classification accuracy of each node using probabilities (see Fig. 2); however, the probabilities are not linked to a likelihood of the one or more target materials within a corresponding pixel. 

The prior art fails to disclose a method for detection and identification of target material in spectral imagery, comprising:
storing a first set of spectra for a plurality of target materials in a target detection library;
receiving a spectral image captured by and transmitted from an image capture sensor;
determining, by an apparatus using the target detection library, a target detection score representing the likelihood of presence of at least one of the plurality of target materials in each of a plurality of pixels in the spectral image;
storing a second set of spectra for the plurality of target materials in a target identification library; and
determining, by the apparatus using the target identification library, a material identification score representing a likely identification of one or more of the plurality of target materials for each of the plurality of pixels, wherein the material identification score is determined as a set of probabilities with a probability for each class label at each level in a multi- level hierarchical target material class designation; and
based on the material identification score, identifying and displaying a target material on a display.

Independent claims 11 and 17 are is allowable for the same reasonings as independent claim 1. 

Dependent claims 2-10, 12-16, and 18-20 are allowable due to their dependency upon the allowable independent claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J DALBO/Primary Examiner, Art Unit 2865